1
                                                                            FILED IN THE
                                                                        U.S. DISTRICT COURT
                                                                  EASTERN DISTRICT OF WASHINGTON
2
                                                                    Jul 30, 2019
3                        UNITED STATES DISTRICT COURT SEAN F. M AVOY, CLERK    C
                        EASTERN DISTRICT OF WASHINGTON
4
     MUHAMMED Z. TILLISY,                       No. 4:19-cv-05043-SMJ
5
                               Plaintiff,
6                                               ORDER DISMISSING ACTION
                  v.
7
     COLONEL MUAMMAR QADHAFI
8    and SAIF AL-ISLAM QADHAFI,

9                              Defendants.

10
           On March 26, 2019, Plaintiff Muhammed Z. Tillisy filed a pro se civil rights
11
     complaint pursuant to 42 U.S.C. § 1983, while a prisoner at the Washington State
12
     Penitentiary. ECF No. 1. He sought leave to proceed in forma pauperis, ECF No.
13
     2, but did not use the proper form and did not comply with 28 U.S.C. § 1915(a)(2),
14
     which requires a prisoner seeking to bring a civil action without prepayment of the
15
     filing fee to submit a certified copy of his trust fund account statement (or
16
     institutional equivalent) for the six months immediately preceding the filing of the
17
     complaint.
18
           By letter dated March 26, 2019, the Clerk’s Office advised Plaintiff of these
19
     deficiencies and asked him to remedy them. ECF No. 3. The Clerk’s Office
20
     provided him with an application form to proceed in forma pauperis to complete


     ORDER DISMISSING ACTION - 1
1    and return. Id. Plaintiff did not comply with these directives and filed nothing

2    further.

3          On May 31, 2019, this Court ordered Plaintiff to submit a completed

4    application to proceed in forma pauperis and to submit a certified copy of his six-

5    month inmate trust account statement (or institutional equivalent) for the period

6    immediately preceding March 26, 2019 within 21 days of the date of that Order.

7    ECF No. 5. In the alternative, Plaintiff was advised he could pay the full $400.00

8    filing fee. Id. Plaintiff was cautioned that his failure to do so would result in the

9    dismissal of this case. Id. Plaintiff has neither paid the filing fee nor supplied the in

10   forma pauperis application and the six-month inmate trust account statement (or

11   institutional equivalent) by the due date, June 21, 2019.

12         Accordingly, IT IS HEREBY ORDERED:

13         1.     This action is DISMISSED without prejudice for failure to comply

14                with the filing fee or in forma pauperis requirements of 28 U.S.C.

15                §§ 1914 and 1915.

16         2.     The Court certifies any appeal of this dismissal would not be taken in

17                good faith.

18   //

19   //

20   //



     ORDER DISMISSING ACTION - 2
1            IT IS SO ORDERED. The Clerk’s Office is directed to enter this Order,

2    enter judgment, provide copies to Plaintiff at his last known address, and close the

3    file.

4            DATED this 30th day of July 2019.

5                       __________________________
                        SALVADOR MENDOZA, JR.
6                       United States District Judge

7

8

9

10

11

12

13

14

15

16

17

18

19

20



     ORDER DISMISSING ACTION - 3
